Citation Nr: 1445524	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD.  In January 2010, the RO increased the Veteran's rating from 30 to 50 percent disabling, effective April 7, 2008, a date that was within one year prior to filing the claim for increase.  In August 2014, the Veteran testified before the Board at a hearing held at the VA Central Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was last afforded a VA examination in 2008.  He testified at his August 2014 hearing before the Board that since that time, his PTSD symptoms have worsened in severity.  VA treatment records demonstrate that the Veteran has continued to seek treatment for his PTSD.  The most recent records of record are dated up to March 2012.  A complete psychological evaluation, however, has not been completed in over five years.  Thus, the Board finds that a new VA examination is necessary in order to accurately decide the Veteran's claim.

Additionally, the Board finds that a claim for a TDIU has been raised by the record.  At his hearing, the Veteran stated that he had not been able to find any employment due to the severity of his PTSD symptoms.  Thus, an opinion regarding his employability should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the evidence necessary to substantiate a claim for TDIU.
 
2.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since March 2012.  After securing any necessary authorization, obtain all identified treatment records, including VA.  
 
3.  After completion of the foregoing, schedule the Veteran for a VA examination to ascertain the current severity of his PTSD. The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.

The examiner is also asked to comment on the functional impairment caused solely by the Veteran's service-connected PTSD.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



